Duffel, J.
The defendants, the New Orleans, Opelousas and Great Western Rail Road Company, are appellants from a judgment rendered against them on their reconventional demand.
The principal demand was for $290, the alleged value of a horse which was killed by the locomotive of the Company. The killing was admitted, but attributed to unavoidable force, and the amount claimed in reconvention, $1500, is to cover the damage caused to the cars, track, &c.; by the collision.
To this plea in reconvention the plaintiff opposed the prescription of one year ; and it appears from the pleadings and evidence, that the 'reconvention demand was made some sixteen months after the collision.
The plea of prescription must, therefore, be sustained. O. C. 3501.
The rule; qua temporalia sunt ad agendum sunt ad excipiendum perpetua, does not apply to a case of this kind. Boeto v. Laine, 3 An. 141. Knox v. Thompson, 12 An. 116.
It is, therefore, ordered, adjudged and decreed, that the judgment of the court below be affirmed with costs.